Case 6:20-cv-06069-SOH-MEF Document 29              Filed 10/30/20 Page 1 of 1 PageID #: 105




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

 MICHAEL JACKSON                                                                    PLAINTIFF

 v.                                  Civil No. 6:20-cv-06069

 WELLPATH LLC; DREAM REDIC-YOUNG;
 CATHERINE SMITH; PAULA LAIR; and
 SHEILA AKERMAN, et al.                                                         DEFENDANTS

                                            ORDER

        Before the Court is the Report and Recommendation filed September 28, 2020, by the

 Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

 (ECF No. 27). Judge Ford recommends that the Court dismiss Plaintiff’s Complaint (ECF No.1)

 against Separate Defendant Nurse S. Lambert.

        Plaintiff has not filed objections to the Report and Recommendation and the time to do so

 has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

 error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 27) in

 toto. The claims made against separate Defendant Lambert are hereby DISMISSED WITHOUT

 PREJUDICE.

        IT IS SO ORDERED, this 30th day of October, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
